DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2, 5, 7-11, 14-17, 20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by SUN et al. (US Pub No. 2018/0188452).
Claim 1, SUN et al. discloses a method of detecting an object, comprising: generating a transmitted light beam at a photonic chip (See Fig. 6, par [0038] “photonic IC 620 is a silicon photonics chip”) via a laser at the photonic chip (par [0003-0004] “disclosed LIDAR, systems involve emitting light and processing reflections of the light for applications such as laser-based remote sensing, image mapping, free-space optical communications”), the laser having a front facet located at a first aperture of the photonic chip to direct the transmitted light beam into free space and into a region that includes the object (par [0004-0006] ”applied of the beam aliasing  of the light for applications such as laser-based remote sensing, image mapping, free-space optical communications, and other applications. For LIDAR to work, the source light or laser beam”); receiving, at the photonic chip (See Fig. 6, par [0038]), a reflected light beam that is a reflection of the transmitted light beam (par [0038-0040]); and determining a parameter of the object from a comparison of the transmitted light beam and the reflected light beam (par [0038-0040, 0043, 0048] “a parameter of the object from a comparison of the transmitted light beam and the reflected light beam by a technique to apply digital signal processing to compare the bit pattern of the signals“). 
Claim 2, SUN et al. further discloses a method of claim 1, further comprising receiving the reflected light beam at a second aperture of the photonic chip (par [0025]). 
Claim 5, 20, SUN et al. further discloses the method of claim 1, further comprising receiving a leakage energy from the laser as a local oscillator beam in the photonic chip (par [0038]). 
Claim 7, SUN et al. further discloses the method of claim 1, further comprising navigating a vehicle with respect to the object based on the parameter of the object (par [0034, 0037]). 
Claim 8, SUN et al. discloses a Lidar system (See par [0003-0004] “LIDAR, systems involve emitting light and processing reflections of the light for applications such as laser-based remote sensing, image mapping, free-space optical communications”), comprising: a photonic chip (See Fig. 6, par [0038] “photonic IC 620 is a silicon photonics chip”); and a laser integrated into the photonic chip, the laser having a front facet located at a first aperture of the photonic chip to direct a transmitted light beam into free space (par [0003-0004] “disclosed the LIDAR, systems involve emitting light and processing reflections of the light for applications such as laser-based remote sensing, image mapping, free-space optical communications”). 
Claim 9, SUN et al. further discloses the Lidar system of claim 8, wherein the photonic chip further comprises a second aperture for receiving a reflected beam that is a reflection of the transmitted beam from an object in free space (par [0004-0006]). 
Claim 10, SUN et al. further discloses the Lidar system of claim 9, further comprising a processor configured to determine a parameter of the object from a comparison of the transmitted light beam and the reflected light beam (par [0038-0040, 0043, 0048]).
Claim 11, SUN et al. further discloses the Lidar system of claim 10, further comprising a navigation system for operating a vehicle based on the parameter of the object (par [0003, 00038]). 
Claim 14, SUN et al. further discloses the Lidar system of claim 8, wherein a leakage energy from the laser is provided as a local oscillator beam in the photonic chip (par [0038]). 
Claim 15, the claim is rejected for the same reasons as set forth in claim 1.
Claim 16. The vehicle of claim 15, wherein the photonic chip further comprises a second aperture for receiving a reflected beam that is a reflection of the transmitted beam from the object in free space (par [003-004]). 
Claim 17, SUN et al. further discloses the vehicle of claim 16, further comprising a processor configured to determine the parameter of the object from a comparison between the transmitted light beam and the reflected light beam. (par [0038-0040, 0043, 0048]).

Allowable Subject Matter
Claims 3-4, 6, 12-13, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/               Primary Examiner, Art Unit 2646